Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 1 of
                                       13




                      
                      
           'HIHQGDQW¶V([KLELW
                      
           $6+5HOHDVH'UDIW
                      
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 2 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 3 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 4 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 5 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 6 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 7 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 8 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 9 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 10 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 11 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 12 of
                                       13
Case 9:18-cv-80748-RKA Document 323-31 Entered on FLSD Docket 08/20/2019 Page 13 of
                                       13
